Case 9:20-cv-82418-RAR Document 1 Entered on FLSD Docket 12/28/2020 Page 1 of 17




                      IN THE UNITED STATES DISCTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF FLORIDA

                                 CASE NUMBER:

  PAMELA POGGIALI, an individual,

              Plaintiff,

  v.

  THE TJX COMPANIES, INC.,
  a Massachusetts corporation,

          Defendant.
  ________________________________/

                  COMPLAINT AND DEMAND FOR JURY TRIAL

         The Plaintiff, PAMELA POGGIALI, by and through her undersigned

  attorneys, hereby sues the Defendant, THE TJX COMPANIES, Inc. (hereinafter,

  referred to as “MARSHALLS”), and in support states as follows:

                                      Jurisdictional Allegations

         1.     This is an action for damages in excess of Fifteen Thousand Dollars

  ($15,000), exclusive of interest, costs, and attorney’s fees.

         2.     PAMELA POGGIALI (hereinafter referred to as “EMPLOYEE”), is an

  individual, who at all times material herein resided in Palm Beach County Florida

  and is sui juris.




                                        THE TICKTIN LAW GROUP
                           270 SW NATURA AVENUE, DEERFIELD BEACH, FLORIDA 33441
                                        TELEPHONE: (561) 232-2222
Case 9:20-cv-82418-RAR Document 1 Entered on FLSD Docket 12/28/2020 Page 2 of 17




        3.     MARSHALLS is a Massachusetts corporation, and at all times material

  herein was registered and conducting business in the State of Florida.

        4. Venue is proper as the cause of action occurred in Palm Beach County,

  Florida, and the action is being brought pursuant to the Americans with Disabilities

  Act (ADA), 42 U.S.C.S.§ 12101, which is a Federal Statute.

        5. All conditions precedent have been met or otherwise waived.

                                     Statement of Facts
        6.     The EMPLOYEE, who is a 56-year-old female, was originally hired by

  MARSHALLS, which is a national chain of department stores, in the year 2010.

        7.     The EMPLOYEE began working at MARSHALLS as a customer

  experience coordinator and rose to the rank of assistant store manager.

        8.     The EMPLOYEE has over 12.5 years of retail experience and 9.5 years

  of experience as an assistant manager.

        9.     In July 2019, the EMPLOYEE began to experience severe knee pain,

  largely due to the fact that her position at work required many long hours on her feet

  each day.

        10.    On July 14, 2019, the EMPLOYEE sought medical treatment and had

  a conventional radiography of her left knee at Holy Cross Urgent Care and Imaging

  Center.

                                                  2

                                      THE TICKTIN LAW GROUP
                         270 SW NATURA AVENUE, DEERFIELD BEACH, FLORIDA 33441
                                      TELEPHONE: (561) 232-2222
Case 9:20-cv-82418-RAR Document 1 Entered on FLSD Docket 12/28/2020 Page 3 of 17




        11.    A few days later, on July 19, 2019, the EMPLOYEE visited the

  emergency services department of Boca Raton Regional Hospital and had an X-ray

  performed on her left knee.

        12.     That same day, the EMPLOYEE had a Letter of Medical Verification

  filled out by her medical providers, and sent to and received by her employer,

  MARSHALLS. The Letter stated that the EMPLOYEE may not return to work until

  July 23, 2019, due to knee pain and swelling.

        13.    On August 7, 2019, the EMPLOYEE filed a Medical Leave of Absence

  Application under Family Medical Leave Act (FMLA) with MARSHALLS due to

  the pain caused by her disability, which impeded her ability to walk and stand.

        14.     Upon receipt of the letter, MARSHALLS approved the EMPLOYEE’S

  application for Medical Leave of Absence, which was approved and back-dated by

  MARSHALLS, to begin August 1, 2020.

        15.    During the time of the FMLA leave, the EMPLOYEE continued to seek

  treatment for the knee pain and her disability in accordance with her recommended

  treatment plan.

        16.    On August 19, 2019, due to her continued left knee pain, the

  EMPLOYEE visited the Walk-In Orthopedics and Sport Medicine where a

  diagnostic ultrasound of the left knee indicated a left knee tear of medial and lateral

                                                  3

                                      THE TICKTIN LAW GROUP
                         270 SW NATURA AVENUE, DEERFIELD BEACH, FLORIDA 33441
                                      TELEPHONE: (561) 232-2222
Case 9:20-cv-82418-RAR Document 1 Entered on FLSD Docket 12/28/2020 Page 4 of 17




  meniscus. An MRI was also taken on this date and the EMPLOYEE was instructed

  to return to review the results in few weeks.

        17.    A week later, on August 26, 2020, the EMPLOYEE filed a Medical

  Leave of Absence Extension Form, which was provided to her EMPLOYER. On

  the form, the EMPLOYEE’s physician stated that the EMPLOYEE would be able

  to return to work on September 30, 2019.

        18.    The same day, MARSHALLS provided EMPLOYEE with a Medical

  Leave Status Update that evidenced the EMPLOYEE was approved sick/std pay

  from August 1, 2019 through September 7, 2019.

        19.    On August 30, 2019, the EMPLOYEE returned to Boca Raton Walk-

  In Orthopedics and Sports Medicine to review the results of her MRI which revealed

  complex medial meniscus tear, joint effusion, and synovitis.

        20.    On September 6, 2019, MARSHALLS provided the EMPLOYEE with

  a Medical Leave Status Update to notify her that the sick/std pay was approved from

  August 1, 2019 through September 29, 2019.

        21.    On September 9, 2019, the EMPLOYEE provided MARSHALLS with

  a Short-Term Disability Request for Additional Information Form, in which the

  EMPLOYEE’s medical care provider stated that the EMPLOYEE would be able to

  return to work on October 9, 2019.

                                                  4

                                      THE TICKTIN LAW GROUP
                         270 SW NATURA AVENUE, DEERFIELD BEACH, FLORIDA 33441
                                      TELEPHONE: (561) 232-2222
Case 9:20-cv-82418-RAR Document 1 Entered on FLSD Docket 12/28/2020 Page 5 of 17




        22.   Subsequently, on September 18, 2019, MARSHALLS provided the

  EMPLOYEE with a Medical Leave Status Update to notify her that her sick/std pay

  was approved by MARSHALLS from August 1, 2019 through September 28, 2019,

  and that MARSHALLS would require an update to review pay beyond this date.

        23.   On September 27, 2019, the EMPLOYEE received a letter from Zurich

  Life & Absence Management Administrations Solutions (hereinafter “Zurich”)

  informing the EMLOYEE that MARSHALLS had started a Long-Term Disability

  Claim on her behalf and additional forms needed to be completed before the claim

  could be reviewed.

        24.   On October 1, 2019, the EMPLOYEE underwent left knee arthroscopic

  chondroplasty of the patella femoral compartment and a partial medial and lateral

  meniscectomy.    The    EMPLOYEE’s               medical       provider       recommended   the

  EMPLOYEE abstain from work for six weeks to attend physical therapy.

        25.   On October 2, 2019, MARSHALLS provided the EMPLOYEE with a

  Medical Leave Status Update to notify her that sick/std pay was approved from

  August 1, 2019 through October 8, 2019.

        26.   On October 11, 2019, the EMPLOYEE completed two of the three

  required forms for Zurich to review her Long-Term Disability Claim. That same day,

  the EMPLOYEE submitted a completed Short-Term Disability- Request for

                                                  5

                                      THE TICKTIN LAW GROUP
                         270 SW NATURA AVENUE, DEERFIELD BEACH, FLORIDA 33441
                                      TELEPHONE: (561) 232-2222
Case 9:20-cv-82418-RAR Document 1 Entered on FLSD Docket 12/28/2020 Page 6 of 17




  Additional Information Form that stated by her medical provider that the

  EMPLOYEE should be able to return to work on November 22, 2019.

        27.    On October 18, 2019, Zurich sent the EMPLOYEE a letter providing

  notice that if the three required forms were not returned to Zurich by November 2,

  2019, then the Long-Term Disability Claim would be not be reviewed.

  Subsequently, the EMPLOYEE provided all three required forms to Zurich.

        28.    On October 28, 2019, Zurich sent a letter to the EMPLOYEE informing

  her that the Long-Term Disability Claim had been approved. It was determined Long

  Term Disability benefits and leave status would begin on October 30, 2019.

        29.    On November 6, 2019, MARSHALLS provided the EMPLOYEE an

  LTD (Long Term Disability) Leave Status Update which informed that the Long-

  Term Disability was approved from October 31, 2019, to a date to be determined.

        30.    On November 29, 2019, the EMPLOYEE’s medical provider authored

  a letter indicating that the EMPLOYEE may return to work on December 2, 2019.

        31.    As such, it was the EMPLOYEES’ belief and plan to return to work on

  December 2, 2019.

        32.    Moreover, from the various documents sent by MARSHALLS, it was

  the reasonable belief on the part of the EMPLOYEE, that when she returned to work,

  that she would still have her job.

                                                  6

                                       THE TICKTIN LAW GROUP
                         270 SW NATURA AVENUE, DEERFIELD BEACH, FLORIDA 33441
                                      TELEPHONE: (561) 232-2222
Case 9:20-cv-82418-RAR Document 1 Entered on FLSD Docket 12/28/2020 Page 7 of 17




        33.    When the EMPLOYEE returned to work at MARSHALLS, she was

  devastated to learn that her position had been filled, and that she no longer had the

  same job at MARSHALLS.

        34.    The EMPLOYEE was told by MARSHALLS that she could take a

  lower paying job at MARSHALLS, or interview for an equivalent position at a sister

  store, such as TJ Maxx, for the position of assistant store manager.

        35.    MARSHALLS discriminated against the EMPLOYEE due to her

  health condition which required her to take leave from work.

        36.    MARSHALLS informed the EMPLOYEE that the job she had, prior to

  her leaving work due to her disability, was no longer available. Instead, as a

  condition of her being employed by MARSHALLS, the EMPLOYEE was offered

  another position at MARSHALLS, as a key carrier coordinator. The new position

  entailed a significant pay decrease from the job the EMPLOYEE had with

  MARSHALLS, prior to her leaving to treat her disability.

        37.    MARSHALLS effectively discriminated against the EMPLOYEE, by

  demoting her, and then offering her lower pay as a condition of her continuing

  employment with MARSHALLS. This was done to the EMPLOYEE due to her

  disability, which caused her to take approved time-off from work. MARSHALLS



                                                  7

                                      THE TICKTIN LAW GROUP
                         270 SW NATURA AVENUE, DEERFIELD BEACH, FLORIDA 33441
                                      TELEPHONE: (561) 232-2222
Case 9:20-cv-82418-RAR Document 1 Entered on FLSD Docket 12/28/2020 Page 8 of 17




  offered the EMPLOYEE a lower-level position, with less pay, and one which the

  EMPLOYEE was overqualified for.

        38.    MARSHALLS claimed to the EMPLOYEE that her full-time job had

  been taken by another employee, and that there were no other vacant assistant store

  manager positions available for her, in the various districts.

        39.    MARSHALLS set up an interview for the EMPLOYEE for a vacant

  assistant store manager position at a sister store, TJ Maxx in late December 2019.

  Ultimately, MARSHALLS hired another candidate over the EMPLOYEE.

  Effectively, this prevented the EMPLOYEE from obtaining the last alternate

  position with equivalent benefits, pay, and other terms, albeit was at another

  company, and would require the EMPLOYEE to have to start employment at another

  sister store, not the same as MARSHALLS.

        40.    With no other options available to her, the EMPLOYEE took the lower

  paying job at MARSHALLS, which was a demotion for lesser pay, due to the

  necessity of the EMPLOYEE to support her family.

        41.    On April 27, 2020, the EMPLOYEE filed a charge of discrimination

  with the EEOC.

        42.    On September 29, 2020, the EMPLOYEE received her right to sue

  letter from the EEOC.

                                                   8

                                       THE TICKTIN LAW GROUP
                          270 SW NATURA AVENUE, DEERFIELD BEACH, FLORIDA 33441
                                       TELEPHONE: (561) 232-2222
Case 9:20-cv-82418-RAR Document 1 Entered on FLSD Docket 12/28/2020 Page 9 of 17




        43.    Due to the actions on the part of MARSHALLS, the EMPLOYEE was

  required to hire the undersigned law firm to bring suit against her employer, and is

  now obligated to pay its reasonable attorneys’ fees and costs.

                                       COUNT I
                         Violation of § 760.10 Florida Statute

        44.    The EMPLOYEE avers all of the allegations in paragraphs 1 through

  43 and incorporates them as if fully set forth therein.

        45.    Under Fla. Stat. § 760.10 (1), it is unlawful employment practice for an

  employer to discriminate against an individual with respect to compensation, terms,

  conditions, or privileges of employment, because of such individual’s race, color,

  religion, sex, pregnancy, national origin, age, handicap, or martial status.

        46.    MARSHALLS discriminated against the EMPLOYEE based on her

  handicap condition.

        47.    MARSHALLS discriminated against the EMPLOYEE based on her

  handicap condition, when MARSHALLS refused to give the EMPLOYEE her

  position back, upon her return to work. In fact, MARSHALLS replaced the

  EMPLOYEE’s assistant store manager position with another employee.

        48.    Worse, MARSHALLS stated that it would allow the EMPLOYEE to

  continue working for MARSHALLS, only on the condition that she agree to take a


                                                  9

                                      THE TICKTIN LAW GROUP
                         270 SW NATURA AVENUE, DEERFIELD BEACH, FLORIDA 33441
                                      TELEPHONE: (561) 232-2222
Case 9:20-cv-82418-RAR Document 1 Entered on FLSD Docket 12/28/2020 Page 10 of 17




  lower level paying job as a “key carrier coordinator”, which was essentially a

  demotion from assistant manager.

        49.    MARSHALLS then offered the EMPLOYEE an assistant store

  manager job at TJ Maxx, one which the EMPLOYEE would need to reapply and

  interview for. The EMPLOYEE did interview for the position at TJ Maxx but was

  not hired.

        50.    Out of desperation, and the need to support her family, the EMPLOYEE

  was forced to take the lower-paying job at MARSHALLS.

        51.    As such, MARSHALLS discriminated against the EMPLOYEE by

  failing to give her same job back and failing to provide her with the available

  equivalent position with the same pay, benefits, and other terms and conditions.

        52.    As a result of MARSHALLS adverse actions, the EMPLOYEE

  suffered adverse employment actions, as she was demoted to a lower position for

  which she receives less compensation.

        WHEREFORE, the Plaintiff, PAMELA POGGIALI, respectfully requests

  this Honorable Court enter a judgement against the Defendant, THE TJX

  COMPANIES, INC., a Michigan Corporation, for compensatory damages, including

  all back pay, future pay, and any other pay she is entitled, including awarding



                                                 10

                                      THE TICKTIN LAW GROUP
                         270 SW NATURA AVENUE, DEERFIELD BEACH, FLORIDA 33441
                                      TELEPHONE: (561) 232-2222
Case 9:20-cv-82418-RAR Document 1 Entered on FLSD Docket 12/28/2020 Page 11 of 17




  attorney’s fees and costs, and all other relief this Honorable Court may deem just

  and proper.

                                      COUNT II
                           Violation of 42 U.S. Code § 12112

         53.    The EMPLOYEE avers all of the allegations in paragraphs 1 through

  43 and incorporates them as if fully set forth herein.

         54.    The Americans with Disabilities Act (ADA), 42 U.S.C.S.§ 12101, is

  an antidiscrimination statute.

         55.    The Act forbids the discrimination against a qualified individual on the

  basis of disability. 42 U.S.C.S.§ 12112 (a)

         56.    A qualified individual with a disability is a person who, with or without

  reasonable accommodation, can perform the essential functions of the employment

  position. 42 U.S.C.S.§ 12111 (8)

         57.    A reasonable accommodation is one that allows the disabled employee

  to perform the essential functions of the employment position. 42 U.S.C.S.§ 12111

  (8).

         58.    To establish a prima facie case of disability discrimination,

  Complainant must show that (1) she is disabled; (2) she is qualified individual; and

  (3) she was subject to unlawful discrimination because of her disability. See

  Santandreu v. Miami Dade Cnty., 513 Fed. Appx. 902, 905 (11th Cir. 2013).
                                                  11

                                       THE TICKTIN LAW GROUP
                          270 SW NATURA AVENUE, DEERFIELD BEACH, FLORIDA 33441
                                       TELEPHONE: (561) 232-2222
Case 9:20-cv-82418-RAR Document 1 Entered on FLSD Docket 12/28/2020 Page 12 of 17




         59.    The EMPLOYEE is disabled as evidenced by her medical records and

  leave requests properly filed with MARSHALLS.

         60.    The EMPLOYEE is a qualified individual as she was only unable to

  perform her job for a short period of time. The EMPLOYEE exhausted her FMLA

  leave and then requested a few short weeks to finish healing.

         61.    The EMPOYEE needed a small amount of additional time to fully

  recuperate from her surgery and physical therapy, which was necessitated due to her

  disability.

         62.    The EMPLOYEE was able to perform her job duties after the weeks

  required to heal and was able to perform such duties upon her returning to work.

         63.    The EMPLOYEE only asked for a short period of time, in order to seek

  treatment due to her disability.

         64.    The EMPLOYEE did not seek a multi-month leave of absence, upon

  returning from her approved FMLA leave, but only sought a short leave of absence.

         65.    The EMPLOYEE did not request an indefinite period of multiple

  months for which she was unable to work.

         66.    Pursuant to Severson v. Heartland Woodcraft, Inc. 872 F. 3D 476

  (2017), intermittent time-off, or a short leave of absence, say a couple of days, or



                                                 12

                                      THE TICKTIN LAW GROUP
                         270 SW NATURA AVENUE, DEERFIELD BEACH, FLORIDA 33441
                                      TELEPHONE: (561) 232-2222
Case 9:20-cv-82418-RAR Document 1 Entered on FLSD Docket 12/28/2020 Page 13 of 17




  even a couple of weeks, may in appropriate circumstances be analogous to a part

  time or modified work schedule.

        67.    As such, the EMPLOYEE only sought a short leave of absence due to

  her treatment of her disability, after her FMLA time had expired.

        68.    MARSHALLS not only did not give her the short leave of absence,

  which the EMPLOYEE required to fully recuperate to be able to perform her job,

  but worse, MARSHALLS said it would give the EMPLOYEE the time off, but only

  if she accepted a lower paying job, essentially being demoted from her assistant

  manager job.

        69.    Upon the EMPLOYEE returning to work, after being treated for her

  disability, her employer, MARSHALLS informed her that her position was no

  longer available, nor any other vacant similar positions. Moreover, that her position

  had been filled permanently by another employee.

        70.    Furthermore, MARSHALLS discriminated against the EMPLOYEE

  when it refused to provide her with an equivalent position, as the similar job at a

  sister store, TJ Maxx, the EMPLOYEE was required to apply and interview for the

  similar assistant manager position. When the EMPLOYEE did apply for the job at

  TJ Maxx, she was not hired.



                                                 13

                                      THE TICKTIN LAW GROUP
                         270 SW NATURA AVENUE, DEERFIELD BEACH, FLORIDA 33441
                                      TELEPHONE: (561) 232-2222
Case 9:20-cv-82418-RAR Document 1 Entered on FLSD Docket 12/28/2020 Page 14 of 17




        71.     Lastly, MARSHALLS discriminated against the EMPLOYEE when it

  hired a replacement for the EMPLOYEE, which was four weeks before the

  EMPLOYEE was set to return from being treated for her disability. MARSHALLS

  refused to provide the EMPLOYEE additional weeks off of work, time she needed

  in order to recuperate from her surgery. During the time that the EMPLOYEE was

  recuperating, MARSHALLS replaced the EMPLOYEE, and her job was given

  away, in violation of the Americans with Disabilities Act (ADA), 42 U.S.C.S.§

  12101.

        WHEREFORE, the Plaintiff, PAMELA POGGIALI, respectfully requests

  this Honorable Court enter a judgement against the Defendant, THE TJX

  COMPANIES, INC., a Michigan Corporation, for compensatory damages, including

  all back pay, future pay, and any other pay she is entitled, including awarding

  attorney’s fees and costs, and all other relief this Honorable Court may deem just

  and proper.

                                     COUNT III
              Violation of 28 U.S. Code § 2615 Family Medical Leave Act

        72.     The EMPLOYEE avers all of the allegations in paragraphs 1 through

  43 and incorporates them as if fully set forth herein.




                                                 14

                                      THE TICKTIN LAW GROUP
                         270 SW NATURA AVENUE, DEERFIELD BEACH, FLORIDA 33441
                                      TELEPHONE: (561) 232-2222
Case 9:20-cv-82418-RAR Document 1 Entered on FLSD Docket 12/28/2020 Page 15 of 17




        73.    Under 29 U.S. Code § 2615 (a) (1), it is unlawful for any employer to

  interfere with, restrain, or deny the exercise of or the attempt to exercises, any right

  provided under this subchapter.

        74.    As provided above, the subchapter 29 of the U.S. Code includes 29 U.S.

  Code §2614 (a) which provides that in general any eligible employee who takes

  leave under section 2612 of this title for the intended purpose of the leave shall be

  entitled, on return from such leave either (a) to be restored by the employer to the

  position of employment held by the employee when the leave commenced; or (b) to

  be restored to an equivalent position with equivalent employment benefits, pay, and

  other terms and conditions of employment.

        75.    Thereby, MARSHALLS interfered with the EMPLOYEES right to be

  restored to her position.

        76.    MARSHALLS was aware of the EMPLOYEE’s serious health

  condition which impeded her ability to perform her job function and was at all times

  notified of when the EMPLOYEE was expected to return back to work.

        77.    MARSHALLS knew the EMPLOYEE was intending on returning to

  work ahead of exhausting her long-term disability and needed just a few additional

  weeks to recover.



                                                  15

                                       THE TICKTIN LAW GROUP
                          270 SW NATURA AVENUE, DEERFIELD BEACH, FLORIDA 33441
                                       TELEPHONE: (561) 232-2222
Case 9:20-cv-82418-RAR Document 1 Entered on FLSD Docket 12/28/2020 Page 16 of 17




         78.    MARSHALLS further relieved the EMPLOYEE of her position and

  filled it with another individual.

         79.    When the EMPLOYEE implored MARSHALLS to restore her position

  or be placed in an equivalent position with equivalent employment benefits, pay, and

  other terms and conditions of employment.

         80.    MARSHALLS claimed that it did have an equivalent position available

  in the form of assistant store manager at a sister store, TJ Maxx.

         81.    The EMPLOYEE was told to interview for the position, which was her

  equivalent position. The EMPLOYEE did interview and was not chosen for this

  position.

         82.    Subsequently, MARSHALLS discriminated against the EMPLOYEE

  due to her disability, when it told her that she could continue to be employed by

  MARSHALLS, but that she would have to take a lower-level job, one of which she

  was overqualified, and receive less pay than before she left work due to her

  disability.   Essentially, the EMPLOYEE was demoted in position and pay by

  MARSHALLS, due to her disability, and taking the time off to seek treatment of her

  disability.

         WHEREFORE, the Plaintiff, PAMELA POGGIALI, respectfully requests

  this Honorable Court enter a judgment against the Defendant, THE TJX

                                                  16

                                       THE TICKTIN LAW GROUP
                          270 SW NATURA AVENUE, DEERFIELD BEACH, FLORIDA 33441
                                       TELEPHONE: (561) 232-2222
Case 9:20-cv-82418-RAR Document 1 Entered on FLSD Docket 12/28/2020 Page 17 of 17




  COMPANIES, INC., a Massachusetts Corporation doing busines in Florida, for

  compensatory damages, interest, costs and all other damages and relief this

  Honorable Court deems just and proper.

                         DEMAND FOR TRIAL BY JURY

        The Plaintiff demands a trial by jury on all issues so triable.

  Dated: December 28, 2020                                      Respectfully submitted,


                                                       /s/ JAMIE ALAN SASSON______
                                                       JAMIE ALAN SASSON
                                                       Florida Bar No. 10802

                                                       THE TICKTIN LAW GROUP
                                                       270 SW Natura Avenue
                                                       Deerfield Beach, Florida 33441
                                                       Telephone: (954) 570-6757
                                                       Attorneys for the Plaintiff




                                                 17

                                      THE TICKTIN LAW GROUP
                         270 SW NATURA AVENUE, DEERFIELD BEACH, FLORIDA 33441
                                      TELEPHONE: (561) 232-2222
